Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 3/27/20, is a national stage entry of PCT/EP2018/073280, International Filing Date: 08/29/2018. A claim is made to foreign priority to 17020449.9, filed 09/29/2017. A certified copy of the foreign priority document is of record. 


Status of Claims and Response to Restriction
Claims 1-12 are pending as of the response filed on 3/14/22. Applicant's election with traverse of 5-formyl-(6S)-tetrahydrofolic acid as the single anion; and arginine as the single cation in the reply filed on 3/14/22 is acknowledged.  The traversal is on the ground(s) that unity of invention is present since the compounds share the following common structure and a common property or activity: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 .  Applicants have further argued the compounds for the single cation belong to a recognized class of organic cations having a common property or activity and thus possess unity of invention. This is not found persuasive because the folate anions and cations differ structurally as well as with respect to other characteristics. The folate anion 5,10-methylene-(6R)-tetrahydrofolic acid has a tricyclic ring, a feature which is lacking for (6S)-tetrahydrofolic acid and 5-formyl-(6S)-tetrahydrofolic acid; additionally, Mefox has a triazine ring, and JK12A has a bridged ring, structural features which are lacking for the other anions. The salts have different characteristics, as shown by the different 1H-NMR shifts. Due to their distinct characteristics, the species of folate salt compounds lack unity of invention because they don’t possess a significant shared structural feature and a common property or activity. The elected species are encompassed by claims 1-4 and 12. 
The requirement is still deemed proper and is therefore made FINAL.
In addition to the elected species, examination was extended to the following species: 5-methyl-(6S)-tetrahydrofolic acid and arginine, to provide compact prosecution, with the understanding that the species elections are maintained. The additional species are encompassed by claims 1-3, 8, and 12. 
Claims 5-7 and 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/14/22.
Claims 1-4, 8, and 12 were examined and are rejected. 


Claim Rejections-35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fracchia, US 20160207925 A1 (publ. 7/21/2016, cited in an IDS).
The claim is drawn to an amorphous salt consisting of the anion, 5-methyl-(6S)-tetrahydrofolic acid and the cation arginine, wherein the folate salt has a high solubility in an apolar solvent, said apolar solvent having a relative polarity of 0.82 compared to water. 
Fracchia discloses salts of L-methylfolate (Title & abstract; para [0001]). Fracchia discloses the preparation of the (6S)-5-methyltetrahydrofolate L-arginine salt as a light brown colored solid product, which is not disclosed as crystalline (Exs. 1-3, para [0037-0042]). In the absence of evidence to the contrary, the  (6S)-5-methyltetrahydrofolate L-arginine salt disclosed by Fracchia is identical to, or would have been prima facie obvious to the salt recited by the instant claims, as Fracchia doesn’t disclose or suggest the salt product is crystalline in structure, and therefore would have been expected to have been amorphous. Regarding the limitation, “wherein the folate salts have a high solubility in an apolar solvent, said apolar solvent having a relative polarity of 0.82 compared to water”, as Fracchia discloses/teaches the same folate salt compound as recited by the instant claims, it would have been expected that the salt compound would have had the same properties as recited in the instant claim. See MPEP 2112.01: "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”. 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fracchia, US 20160207925 A1 (publ. 7/21/2016, cited in an IDS), as applied to claim 1 as discussed previously.
The claims are drawn to the amorphous salt of 5-methyl-(6S)-tetrahydrofolic acid and mono-arginine, and the amorphous salt of 5-methyl-(6S)-tetrahydrofolic acid and mono-arginine. 
Fracchia discloses as discussed previously. Furthermore, Fracchia teaches the ratio of amino acid salt to L-methylfolate as between 1:10 to 5:1 (para [0016-0018], [0028-0030]): 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, wherein X and Y represent the positive counter ion of amino acids or amine compounds. Arginine is exemplified as a counterion to 5-methyl-(6S)-methyltetrahydrofolic acid (para [0020], [0022], [0037-0042]). Fracchia teaches a medicament and pharmaceutical preparation, suitable for parenteral and/or oral administration comprising a salt as described previously (para [0032-0034]); it would have been prima facie obvious that such a medicament would have also comprised a pharmaceutically acceptable excipient, such as a carrier. As discussed previously, Fracchia doesn’t teach or suggest the salt compounds are crystalline. Fracchia teaches the salts have high bioavailability as well as higher stability and shelf life (para [0012-0013]). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have arrived at an amorphous salt formed by 5-methyl-(6S)-methyltetrahydrofolic acid and a mono-arginine cation or di-arginine cation, and to have formulated the salt in a pharmaceutical composition with an excipient in view of Fracchia. Fracchia exemplified arginine salts of 5-methyl-(6S)-methyltetrahydrofolic acid and further teaches the ratio of amino acid to L-methylfolate as between 1:10 to 5:1. As such, it would have been prima facie obvious to one of ordinary skill in the art, before the filing date of the instant invention to have arrived at an amorphous salt of 5-methyl-(6S)-methyltetrahydrofolic acid and mono-arginine (1:1 ratio of arginine to 5-methyl-(6S)-methyltetrahydrofolic acid), as well as an amorphous salt of 5-methyl-(6S)-methyltetrahydrofolic acid and di-arginine (2:1 ratio of arginine to 5-methyl-(6S)-methyltetrahydrofolic acid), and have had a reasonable expectation that the salt compounds would have had higher stability and shelf life, as well as high bioavailability. Regarding the limitations of instant claim 8 which recite the 1H-NMR shifts for 5-methyl-(6S)-tetrahydrofolate di-arginine in D2O, it would have been prima facie obvious that the salt formed by Fracchia would have had the same properties, including the 1H-NMR shifts in D2O recited by claim 8, as products of the same chemical composition must possess the same properties. See MPEP 2112.01: "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”. 


Claims 1-4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabelink et. al., US 20020052374 A1 (publ. 5/2/2002), in view of Fracchia et. al., US 20160207925 A1 (publ. 7/21/2016, cited in IDS).
The instant claims are drawn to the elected amorphous salt consisting of 5-formyl-(6S)-tetrahydrofolic acid as the single anion; and arginine as the single cation; and a pharmaceutical composition comprising the salt and a pharmaceutical excipient.
Rabelink teaches tetrahydrofolates, including 5-formyl-(6S)-tetrahydrofolic acid and 5-methyl-(6S)-tetrahydrofolic acid, to share the common utility for treating cardiovascular and neurological disorders (para [0001-0002]). 
Rabelink doesn’t teach arginine salts of tetrahydrofolates.
Fracchia teaches amino acid or amine salts of L-methylfolate of formula (I), and medicaments comprising these salts (title & abstract; para [0001], [0016-0019]): 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
; wherein X and Y are each selected from amino acids and amine compounds. Fracchia teaches salts of a folate or reduced folate are known in the art, including salts of 5-methyl-, and 5-formyl-(6S)-tetrahydrofolate, however, there is a need to develop folate salts with higher absorption and increased bioavailability (para [0007-0008]). Fracchia teaches amino acids or amine salts of L-methylfolate of formula (I) to have high bioavailability, higher stability and shelf-life (para [0012-0013]). Arginine is exemplified as a counterion to 5-methyl-(6S)-methyltetrahydrofolic acid (para [0020], [0022], [0037-0042]). Fracchia teaches the ratio of amino acid to L-methylfolate as between 1:10 to 5:1 (para [0016-0018], [0028-0030]). Fracchia teaches a medicament, suitable for parenteral and/or oral administration comprising a salt as described previously (para [0032-0034]); it would have been prima facie obvious that such a medicament would have also comprised a pharmaceutically acceptable excipient. Fracchia doesn’t teach or suggest the salt compounds are crystalline.
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the filing date of the invention to have prepared an amorphous salt consisting of 5-formyl-(6S)-tetrahydrofolic acid and arginine in view of the teachings of Rabelink and Fracchia. Rabelink teaches 5-formyl-(6S)-tetrahydrofolic acid and 5-methyl-(6S)-tetrahydrofolic acid as reduced folates both used for treating cardiovascular and neurological disorders, while Fracchia teaches amino acid salts of 5-methyl-(6S)-tetrahydrofolic acid, with the arginine salt exemplified, as having higher bioavailability, stability, and shelf life. Since 5-formyl-(6S)-tetrahydrofolic acid and 5-methyl-(6S)-tetrahydrofolic acid are both taught as reduced folates with shared therapeutic utility, it would have been prima facie obvious to one of ordinary skill in the art to have formulated an arginine salt of 5-formyl-(6S)-tetrahydrofolic acid, in light of the advantages of the arginine salt of a reduced folate as taught by Fracchia. Furthermore, Fracchia teaches the ratio of amino acid to L-methylfolate as between 1:10 to 5:1. Therefore, it would have been prima facie obvious to have arrived at an arginine salt of 5-formyl-(6S)-tetrahydrofolic acid, wherein the ratio of arginine to 5-formyl-(6S)-tetrahydrofolic acid is 1:1 or 2:1, e.g., the mono-arginine or di-arginine salt, in view of the teachings of Fracchia, and have had a reasonable expectation of success, since 5-formyl-(6S)-tetrahydrofolic acid and 5-methyl-(6S)-tetrahydrofolic acid are both reduced folates, and Fracchia teaches the arginine salts of 5-methyl-(6S)-tetrahydrofolic acid are readily prepared. Additionally, Fracchia doesn’t teach or suggest the salts are crystalline, therefore it would have been prima facie obvious, in the absence of evidence showing or suggesting otherwise, that the arginine salts would have been amorphous. Regarding the limitation of instant claim 1, “wherein the folate salts have a high solubility in an apolar solvent, said apolar solvent having a relative polarity of 0.82 compared to water”; and the limitation of instant claim 4, which recites the 1H-NMR shifts of 5-formyl-(6S)-tetrahydrofolate di-arginine in D2O, it would have been prima facie obvious to have arrived at the mono-arginine and di-arginine salts of 5-methyl-(6S)-tetrahydrofolic acid in view of the teachings of Rabelink and Fracchia, for the reasons discussed previously. As such, it would have been prima facie obvious, in the absence of evidence indicating otherwise, that the salts would have had the same properties as recited by instant claims 1 and 4, as products having the same chemical composition must have the same properties; see MPEP 2112.01. 


Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of copending Application No. 17271468 (reference application). The instant claims are drawn to an amorphous folate salt consisting of a tetrahydrofolic anion and an organic cation, wherein the anion includes 5-formyl-(6S)-tetrahydrofolic acid and 5-methyl-(6S)-tetrahydrofolic acid, and the cation includes arginine, choline, acetylcholine, 1,1-dimethylbiguanidine, phenylethylbiguanidine, and dimethylaminoethanol; and a composition comprising one of the salts and an excipient. The copending claims are drawn to a preparation comprising at least one folate in reduced form, wherein the reduced form folates include 5-formyl-(6S)-tetrahydrofolic acid and 5-methyl-(6S)-tetrahydrofolic acid and folate salts selected from arginine, choline, acetylcholine, 1,1-dimethylbiguanidine, phenylethylbiguanidine, and dimethylaminoethanol. Although the copending claims don’t explicitly recite the salts as amorphous or having a high solubility in an apolar solvent, wherein said apolar solvent has a relative polarity of 0.82 compared to water, the copending claims are drawn to preparations comprising the same salt compounds, and thus would have been expected to have the same properties as recited by the instant claims. See MPEP 2112.01. The instant and copending claims are not patentably distinct. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Information Disclosure Statement
The references cited on the IDS filed on 2/22/22 have been considered, with the exception of: US 101970439 B. This citation appears to contain an extra number and could not be located. All other references cited on the IDS were considered. 


Conclusion
Claims 1-4, 8, and 12 were examined and are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627